DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  Claims 6 and 16 recite “the tractor unit”, which is introduced in claims 2 and 12, the examiner has assumed claims 5 and 15 to depend upon claims 2 and 12, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 9,751,522 B2) and in further view of Yamanaka et al. (US 9,604,627 B2).
With respect to claims 1 and 11, White et al. discloses a hybrid vehicle including a fuel engine 40 for driving a first axle 62 via drivetrain 50, an electric motor 35 for driving a second axle 64 via drivetrain 41, an energy storage or battery bank 25, wherein said motor is capable of performing regenerative braking, as shown in figure 1 and recited in col. 3, line 59.  White et al. does not disclose a cooling or heating system control system.  Yamanaka et al. does disclose a hybrid vehicle including a heating/cooling control system 56, 70a, 72, as shown in figure 2.  It would have been obvious to one 
	With respect to claims 10 and 20, Yamanaka et al. discloses an inverter 19 to supply AC power from said battery bank, as shown in figure 1.

Allowable Subject Matter
Claims 2-9 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697.  The examiner can normally be reached on Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618